—Order, Supreme Court, New York County (Ira Gammerman, J.), entered December 5,1994, which, *181after a nonjury trial, awarded judgment to plaintiff, and judgment of the same court and Justice entered December 5, 1994, awarding plaintiff $236,632.29 plus interest, costs and disbursements, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiff’s vested inventory interest was not terminated pursuant to the terms of the partnership agreement when defendant law firm dissolved. Dissolution does not terminate a partnership as the partnership continues until the winding up of all partnership affairs (Partnership Law § 61). The agreement provides nothing to the contrary. Further, we agree with the determination of the IAS Court that the conversations testified to at this trial were insufficient to establish a breach of fiduciary obligation (see, Graubard, Molten Dannett & Horowitz v Moskovitz, 86 NY2d 112). Concur — Sullivan, J. P., Ellerin, Ross, Tom and Mazzarelli, JJ.